Citation Nr: 1119937	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  00-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint pains, other than the knees and back, (claimed as aching joints with muscle and nerve involvement and chest tightness), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches (claimed as migraine headaches), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disorder (claimed as asthma and allergic rhinitis), to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his mother



INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987 and from April 1988 to November 1992.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from March 2000 and June 2003 rating decisions of the RO.  

The Veteran presented testimony at a hearing held at the RO in July 2000.  The transcript has been associated with the claims folder.  The Veteran withdrew his request for hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e),

In June 2007 and September 2008, the Board remanded the case to RO for further development and adjudication.  Having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

The claims have been recharacterized as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran served in Southwest Asia during the Persian Gulf War.

3.  The claimed skin rash has been shown to be attributable to atopic dermatitis, a known clinical diagnosis, which was not manifested in service and is not otherwise shown to be related to service.

4.  The claimed multiple joint pains have been shown to be attributable to right acromioclavicular (AC) osteoarthritis and a Vitamin D deficiency, known clinical diagnoses, which were not manifested in service, within the year following his discharge from said service, and are not otherwise shown to be related to service.

5.  The claimed headaches have been shown to be attributable to migraines, a known clinical diagnosis, which was not manifested in service and is not otherwise shown to be related to service.

6.  The claimed respiratory disorder has been shown to be attributable to asthma and allergic rhinitis, known clinical diagnoses, which was not manifested in service and is not otherwise shown to be related to service.



CONCLUSIONS OF LAW

1.  The claimed skin rash was not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  The claimed multiple joint pains was not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  The claimed headaches were not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  The claimed respiratory disorder was not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In the present case, the unfavorable AOJ decision pertaining to the claims for a skin rash, aching joints, and migraine headaches, was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  

The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  

Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  This was accomplished as delineated below. 

VA complied with notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to the Veteran in January 2001, June 2001, May 2003, June 2003, January 2005, April 2005, and January 2009.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was sent in March 2006.  The claims were last readjudicated in a January 2011 Supplemental Statement of the Case (SSOC).    

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private treatment records, reports of VA examination, records from the Social Security Administration, lay statements, and the transcript from the July 2000 RO hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.317 (2010), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii) .  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b).



Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board referred to the Veteran's DD Form 214, which reflects Persian Gulf War service from January 1991 to April 1991 and receipt of the Southwest Asia Service Medal.

The Veteran's contentions can be grouped into two theories: (1) that his claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and (2) that his claimed disabilities, even if not due to undiagnosed illnesses, are the direct result of service. 

The Board will address each contention in turn; however, his overarching contention is that some aspect of his Persian Gulf service, namely exposure to inhaled dust and smoke from oil wells,  caused the skin, joint, headache and respiratory manifestations due to an undiagnosed illness.


(i.) Undiagnosed Illness Due to Persian Gulf Service

The Veteran does not necessarily contend that his claimed skin, joint, headache, and respiratory disorders are "stand alone" disorders.  Rather, he contends that they are manifestations of undiagnosed illnesses due to his service in the Persian Gulf, and that he should be compensated for such under 38 U.S.C.A. § 1117 (West 2002).

A careful review of the claims file shows that each of the Veteran's claimed symptoms has been attributed to know a diagnosis.  His skin manifestations have been attributed to atopic dermatitis.  

The Veteran's multiple joint pain and arthralgia symptoms have been attributed to right AC osteoarthritis and Vitamin D deficiency.  His headaches have been determined to be migraines, and his respiratory complaints, including shortness of breath, chest tightness and wheezing have been attributed to asthma and allergic rhinitis.  

The competent medical evidence is therefore against the conclusion that the claimed   skin, joint, headache, and respiratory manifestation cannot be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.   

The Board is mindful of an October 2003 VA opinion that joint pain was due to an undiagnosed cause and an August 2004 VA opinion that headaches were a symptom of a neurological disorder due to an undiagnosed illness.  

However, these opinions have been refuted by the other medical evidence of record and, most recently, by the findings of the October 2010 VA examiner.  

The Board would additionally point out that the August 2004 opinion, was contradicted by its own conclusions, that the Veteran had a combination of tension and migraine headaches. 

There is no competent medical evidence to the contrary.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.




(ii.) Direct Service Connection

The Board must also address whether any claimed disorder is the direct result of a disease or injury of his service.

As noted, in order to establish direct service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  


Skin Rash

The Veteran's service treatment records are negative for complaints of findings of a skin disorder, other than pseudofollicullitis barbae (PFB) in August 1992.  The mere fact that the Veteran was treated for PFB in service, is not enough to establish that the Veteran sustained a chronic skin rash condition, during his active duty service.  38 C.F.R.§ 3.303(b).  The October 1992 separation examination was negative for a skin rash condition.

Post-service, the Veteran has not been treated for PFB.  The first findings of a skin condition, namely tinea infection, are dated in 1996, four years after his discharge from service.  Subsequently, the Veteran has also been treated for eczema, nummular patches, dermatitis,  and psoriasis.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment for four years following discharge from service constitutes negative evidence against the claim because it tends to disprove that a chronic skin condition was the result of the Veteran's active service.  Id.  

As a chronic skin rash condition was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified event or other incident of service.  

Upon VA examination in October 2010, the examiner opined that atopic dermatitis was not caused by, the result of, a continuation of, or aggravated by an event or incident of the Veteran's active service.  

The VA examiner reasoned that there was no supporting evidence in the service treatment records that the Veteran had this condition while in service.  The examiner further indicated that physical examinations in service did not indicate any skin rashes.  

Though the Veteran contends that he has a skin rash that is related to his period of service, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed skin rash.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

However, the Board finds that the Veteran's lay statements in the present case are outweighed by the negative service (other than PFB) and post-service treatment records indicating that a tinea infection began several years after service.

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Multiple Joint Pain

The Veteran's service treatment records are wholly devoid of treatment or diagnosis referable to multiple joint pain.

The first complaints of joint aches were made upon VA examination in October 1999, some seven years after the Veteran's discharge from service.  

This absence of evidence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that multiple joint pains were the result of the Veteran's active service.  Maxson, supra.

The right AC arthritis was fist noted upon x-ray studies  taken in December 1999, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309. 

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his joints since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there were no complaints or treatment for joint pains in service or until 1999.  Thus, the Veteran's statements are inconsistent with his current assertions of having had chronic joint pains since service.  Id.

As multiple joint pains were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

Significantly, based on the VA examination in October 2010, the examiner opined that myalgias and arthralgias were symptoms of Vitamin D deficiency.  The examiner opined that such deficiency was not a result of, a continuation of, or aggravated by an event or incident of the Veteran's active service.  

The examiner reasoned the Veteran had no complaints of generalized myalgias or arthralgias while in service.  The examiner further noted the first complaints of such were in 1999 and the first findings of a Vitamin D deficiency were in 2010.

The Veteran was additionally shown to have right AC osteoarthritis, which was also determined not to be caused, a result of, a continuation of, or aggravated by an event or incident of the Veteran's active service.  

The examiner noted the Veteran was not treated for his right shoulder in service.  The examiner concluded that the right AC osteoarthritis was part of the natural aging process.  

Though the Veteran contends that his multiple joint pains that are related to his period of service, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed disorder.  See Espiritu, 2 Vet. App. at 494-95.  

Additionally, the Veteran's lay statements in the present case are outweighed by the negative service and post-service treatment records indicating that joint pains did not have their onset in service or for several years thereafter.  See Jandreau, supra;  see also Barr, supra.

Thus, the preponderance of the evidence is against the claim and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


Headaches

The Veteran's service treatment records are negative for complaints or findings referable to a headache disorder.

The first complaints of  headaches were made upon VA examination in October 1999, some seven years after the Veteran's discharge from service.  This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that headaches were the result of the Veteran's active service.  Maxson, supra.

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his headaches since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, supra.  

Significantly, there were no complaints or treatment for headaches in service or until 1999.  Thus, the Veteran's statements are inconsistent with any current assertions of his having had chronic headaches since service.  Id.

As headaches were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

Upon VA examination in October 2010, the examiner opined that migraine headaches were not caused by, the result of, a continuation of, or aggravated by an event or incident of the Veteran's active service.  

The examiner reasoned that the earliest medical documentation regarding migraine headaches was in 2000, with no evidence to support its onset during service.

Although the Veteran contends that he has headaches that are related to his period of service, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed disorder.  See Espiritu, 2 Vet. App. at 494-95.  

Additionally, the Veteran's lay statements in the present case are outweighed by the negative service and post-service treatment records indicating that headaches began several years after service.  See Jandreau, supra;  see also Barr, supra.

Thus, the preponderance of the evidence is against the claim and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


Respiratory Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of aggravation, there was must be clear and unmistakable evidence that the pre-existing disability underwent no increase in severity during the Veteran's active military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

At the outset, the Board finds that a respiratory disorder, namely asthma, did not preexist the Veteran's service.  Notably, the only indication the Veteran had asthma was on an October 1992 report of medical history, wherein the provider noted that the Veteran had had asthma when he was two years old.  However, there were no objective medical findings upon the corresponding physical examination.  

Previously, the January 1988 report of medical history simply noted an allergy to dust, again with no corresponding diagnosis.  As such, the Board finds that the evidence does not show that the Veteran clearly and unmistakably had asthma prior to his period of enlistment.  Id. 

Moreover, the Veteran's service treatment records are negative for actual complaints or findings referable to respiratory disorder, including asthma or allergic rhinitis.

The first complaints of  wheezing were made upon VA examination in October 1999, about seven years after the Veteran's discharge from service.  However, the lungs were clear to auscultation, and no corresponding diagnosis was rendered.

While a past medical history of asthma was noted in records from the Community Wellness Center dated in March 2001, the first objective diagnosis of asthma was upon VA examination in May 2004.  Allergic rhinitis was also diagnosed at the VA examination in 2004.  This was more than ten years after service.
 
This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that a respiratory disorder, namely asthma and allergic rhinitis, was present in or due to the Veteran's active service.  Maxson, supra.

To the extent that the Veteran may be asserting that he had continued or ongoing respiratory problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker , supra.  

Significantly, there were no complaints or treatment for a respiratory disorder in service or objectively confirmed by the medical evidence until 2004.  Thus, the Veteran's earlier statements are inconsistent with current assertions of his having had respiratory problems since service.  Id.

As a respiratory disorder was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

Upon VA examination in October 2010, althought the examiner did indicate that asthma preexisted service, it was found not to be permanently aggravated during service beyond the natural progression of the disease.  Significantly, the examiner  based this determination on the fact that the Veteran there was no manifestations of asthma in service.  

The examiner further found that allergic rhinitis was not caused by, the result of, or aggravated by active service.  The examiner reasoned there was no treatment for such in service.    

Though the Veteran contends that he has asthma and allergic rhinitis that are related to his period of service, there is no medical evidence on file supporting these lay assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed disorder.  See Espiritu, 2 Vet. App. at 494-95.    

His lay statements are outweighed by the negative service and post-service treatment records indicating that asthma and allergic rhinitis began several years after service.  See Jandreau, supra;  see also Barr, supra.

Thus, the preponderance of the evidence is against the claim and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for a skin rash, to include as due to an undiagnosed illness, is denied.

Service connection for multiple joint pains, other than the knees and back, (claimed as aching joints with muscle and nerve involvement and chest tightness), to include as due to an undiagnosed illness, is denied.

Service connection for headaches (claimed as migraine headaches), to include as due to an undiagnosed illness, is denied.

Service connection for a respiratory disorder (claimed as asthma and allergic rhinitis), to include as due to an undiagnosed illness, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


